J-S07044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RAYMOND PENDLETON                          :
                                               :
                       Appellant               :      No. 1020 WDA 2020

             Appeal from the PCRA Order Entered August 24, 2020
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0003702-2012,
                            CP-02-CR-0012738-2012


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                  FILED: APRIL, 2021

        Appellant, Raymond Pendleton, appeals pro se from the order entered

in the Allegheny County Court of Common Pleas, which dismissed as untimely

his serial petition filed under the Post Conviction Relief Act (“PCRA”).1 We

affirm.

        On November 20, 2013, Appellant entered negotiated guilty pleas at

multiple docket numbers to criminal homicide, robbery, criminal conspiracy,

persons not to possess firearms, firearms not to be carried without a license,

resisting arrest, possession of a small amount of marijuana, involuntary

deviate sexual intercourse with a child, criminal attempt—involuntary deviate

sexual intercourse with a child, indecent assault (complainant less than 13

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S07044-21


years of age), endangering the welfare of a child by parent or guardian,

corruption of minors, and indecent exposure.         That same day, the court

sentenced Appellant to the negotiated aggregate sentence of 22½ to 50 years

of incarceration. Appellant did not seek direct review of his sentence.

      On March 11, 2014, Appellant filed his first PCRA petition, alleging

ineffective assistance of counsel because his attorney had coerced his guilty

plea, had not discussed the case with him, and was not prepared to go to trial.

(See PCRA Petition, 3/11/14, at 1-10). The court appointed counsel to assist

Appellant with litigating his first PCRA petition, but the court ultimately denied

PCRA relief. This Court affirmed the denial of relief on October 30, 2015. See

Commonwealth v. Pendleton, 134 A.3d 110 (Pa.Super. 2015) (unpublished

memorandum).

      Appellant filed a second PCRA petition on May 22, 2017, arguing that

the Pennsylvania Supreme Court’s decision in Commonwealth v. Burton,

638 Pa. 687, 158 A.3d 618 (2017), constituted a “newly-discovered fact.”

(See Supplemental PCRA Petition, 5/22/17, at 1-4).          Following the PCRA

court’s dismissal of his petition as untimely and Appellant’s appeal, this Court

affirmed the denial of PCRA relief on June 22, 2018. See Commonwealth v.

Pendleton, 193 A.3d 1098 (Pa.Super. 2018) (unpublished memorandum).

      On January 29, 2020, Appellant filed the instant PCRA petition, his third.

(See PCRA Petition, 1/29/20, at 3-4). In his petition, Appellant again alleged

plea counsel was ineffective, and claimed the current PCRA petition satisfied


                                      -2-
J-S07044-21


the “new constitutional right” exception. (Id. at 4). Specifically, Appellant

claimed that pursuant to Commonwealth v. Rosado, 637 Pa. 424, 150 A.3d

425 (2016) and Garza v. Idaho, ___ U.S. ___, 139 S.Ct. 738, 203 L.Ed.2d

77 (2019), he had been constructively denied counsel because his attorney

failed to file a notice of appeal from his judgment of sentence.          (See

Amendment to PCRA Petition, 1/29/20, at 1-5) (unpaginated).

       On July 27, 2020, the PCRA court issued Pa.R.Crim.P. 907 notice of its

intent to dismiss the petition without a hearing.      Appellant filed a pro se

response. On August 24, 2020, the court dismissed the petition as untimely.

On September 17, 2020, Appellant timely filed a notice of appeal. 2 The court

did not order Appellant to file a Pa.R.A.P. 1925(b) concise statement, and

Appellant filed none.

       Appellant raises the following issue for our review:


____________________________________________


2 On November 2, 2020, this Court directed Appellant to show cause why the
appeal should not be quashed in light of Commonwealth v. Walker, 646 Pa.
456, 185 A.3d 969 (2018), as he had filed a single notice of appeal from
multiple docket numbers. In his response, Appellant claimed that he believed
he was required to list all underlying dockets on his notice of appeal, but that
he actually was appealing only from docket CP-02-CR-12738-2012. (See
Response to Rule to Show Cause, 11/9/20, at 1-2). Because Appellant is
challenging only one docket number in this appeal, there is no Walker
violation. Moreover, the order denying PCRA relief specifically stated that
Appellant had the right to file “a Notice of Appeal.” (See Order, 8/24/20)
(emphasis added). Under these circumstances, we could overlook Appellant’s
failure to comply with Walker in any event. See Commonwealth v.
Stansbury, 219 A.3d 157 (Pa.Super. 2019) (holding that breakdown in
operations of court occurs where lower court misinforms appellant regarding
his appellate rights). See also Commonwealth v. Larkin, 235 A.3d 350
(Pa.Super. 2020) (en banc) (reaffirming holding in Stansbury).

                                           -3-
J-S07044-21


         Whether [Appellant] signed guilty plea explanation of
         [Appellant’s] rights containing a clause stating to preserve
         his right to direct appeal which plea counsel breached and
         violated his Sixth Amendment to the U.S. Constitution and
         Art. V sec 9 of the Pennsylvania Constitution and therefore
         constituted ineffective assistance of counsel per se.

(Appellant’s Brief at i).

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition shall be filed within one year of the date the underlying

judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence is final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”            42

Pa.C.S.A. § 9545(b)(3). The statutory exceptions to the PCRA time-bar allow

for very limited circumstances under which the late filing of a petition will be

excused; a petitioner asserting a timeliness exception must also file a petition

within the required statutory window. 42 Pa.C.S.A § 9545(b)(1-2). To obtain

merits review of a PCRA petition filed more than one year after the judgment

of sentence became final, the petitioner must allege and prove at least one of

the   three   enumerated    timeliness   exceptions.    See   42   Pa.C.S.A.   §

9545(b)(1)(i)-(iii).

      To satisfy the newly-recognized constitutional right exception under

Section 9545(b)(1)(iii), the petitioner must plead and prove: “the right

asserted is a constitutional right that was recognized by the Supreme Court

                                      -4-
J-S07044-21


of the United States or the Supreme Court of Pennsylvania after the time

provided in this section,” and “the right ‘has been held’ by ‘that court’ to apply

retroactively.”   Commonwealth v. Miller, 102 A.3d 988, 994 (Pa.Super.

2014) (citation and brackets omitted). “[A] new rule of constitutional law is

applied retroactively to cases on collateral review only if the United States

Supreme Court or our Supreme Court specifically holds it to be retroactively

applicable to those cases.” Id. at 995 (citations omitted).

      Instantly, Appellant’s judgment of sentence became final on or about

December 20, 2013, after the time period for filing a direct appeal expired.

See 42 Pa.C.S.A. § 9545(b)(1). Appellant filed the current petition on January

29, 2020, which is patently untimely. See id. Appellant now attempts to

invoke the newly-recognized constitutional right exception, relying on Garza

and Rosado.

      In Garza, the defendant entered a plea agreement containing an appeal

waiver; in other words, by signing the agreement, Appellant waived his right

to appeal except in certain, specific situations. Garza, supra at ___, 139

S.Ct. at 742-43. In challenging counsel’s ineffectiveness for failure to file an

appeal on Appellant’s behalf, the Idaho Supreme Court concluded that, given

the appeal waiver, the defendant “needed to show both deficient performance

and resulting prejudice; it concluded that he could not.” Id. On appeal to the

United States Supreme Court, the High Court noted that “the crux of this case




                                      -5-
J-S07044-21


[is] whether Flores-Ortega’s[3] presumption of prejudice applies despite an

appeal waiver.”      Garza, supra at ___, 139 S.Ct. at 746-47.          The Court

explained:

          With regard to prejudice, Flores-Ortega held that, to
          succeed in an ineffective-assistance claim in this context, a
          defendant need make only one showing: “that, but for
          counsel’s deficient failure to consult with him about an
          appeal, he would have timely appealed.” 528 U.S. at 484,
          120 S.Ct. 1029. So long as a defendant can show that
          “counsel’s constitutionally deficient performance deprive[d
          him] of an appeal that he otherwise would have taken,”
          courts are to “presum[e] prejudice with no further showing
          from the defendant of the merits of his underlying claims.”
          Ibid. Because there is no dispute here that Garza wished
          to appeal…a direct application of Flores-Ortega’s language
          resolves this case. See 528 U.S. at 484, 120 S.Ct. 1029.

          Flores-Ortega’s reasoning shows why an appeal waiver
          does not complicate this straightforward application. That
          case, like this one, involves a lawyer who forfeited an
          appellate proceeding by failing to file a notice of appeal. Id.,
          at 473–475, 120 S.Ct. 1029. As the Court explained, given
          that past precedents call for a presumption of prejudice
          whenever “the accused is denied counsel at a critical stage,”
          it makes even greater sense to presume prejudice when
          counsel’s deficiency forfeits an “appellate proceeding
          altogether.” Id., at 483, 120 S.Ct. 1029. After all, there is
          no disciplined way to “accord any ‘presumption of
          reliability’…to judicial proceedings that never took place.”

Garza, supra at ___, 139 S.Ct. at 747 (some internal citations omitted).

Because Garza had retained a right to appeal at least some issues despite the

appeal waiver in the plea agreement, the Court concluded that he was denied



____________________________________________


3See Roe v. Flores-Ortega, 528 U.S. 470, 120 S.Ct. 1029, 145 L.Ed.2d 985
(2000).

                                           -6-
J-S07044-21


his right to appeal those issues by counsel’s deficient performance. Id. Thus,

the Court

         reaffirm[ed] that, “when counsel’s constitutionally deficient
         performance deprives a defendant of an appeal that he
         otherwise would have taken, the defendant has made out a
         successful ineffective assistance of counsel claim entitling
         him to an appeal,” with no need for a “further showing” of
         his claims’ merit…regardless of whether the defendant has
         signed an appeal waiver.

Id.

      Contrary to Appellant’s assertion, the Garza Court did not announce a

“new constitutional right,” but applied the holding of Flores-Ortega to

circumstances involving an appeal waiver. Garza, supra at ___, 139 S.Ct.

at 749-50. Appellant has cited no further case law in support of his contention

that Garza constituted a newly-recognized constitutional right held to apply

retroactively to cases on collateral review. See 42 Pa.C.S.A. § 9545(b)(1)(iii).

Under these circumstances, Appellant’s reliance on Garza does not entitle him

to relief. See, e.g., Commonwealth v. Garcia, 23 A.3d 1059 (Pa.Super.

2011), appeal denied, 614 Pa. 710, 38 A.3d 823 (2012) (holding application

of criminal defendant’s long-standing constitutional right to effective

assistance of counsel to new set of facts did not create “new constitutional

right” under PCRA).

      Appellant also relies on Rosado.       In that case, the Pennsylvania

Supreme Court considered “whether filing an appellate brief which abandons

all preserved issues in favor of unpreserved ones constitutes ineffective


                                     -7-
J-S07044-21


assistance of counsel per se.”         Rosado, supra at 426, 150 A.3d at 426.

Ultimately, the Court concluded that

          the filing of a brief that raises only waived issues, while
          technically distinct, is nonetheless akin to failing to file
          documents perfecting an appeal. There is no meaningful
          difference between an attorney who fails to file a notice of
          appeal, Rule 1925(b) statement, brief, or petition for
          allowance of appeal—thereby forfeiting his client’s right to
          appeal—and one who makes all necessary filings, but does
          so relative solely to claims he has not preserved for appeal,
          producing the same end. In both situations, counsel has
          forfeited all meaningful appellate review.

Id. at 434, 150 A.3d at 439-40.

       Similar to Garza, the Rosado Court did not announce a “newly-

recognized constitutional right,” but applied law regarding the presumption of

prejudice in ineffectiveness cases to a new set of facts. Again, Appellant has

failed to cite to any case law in support of his contention that Rosado

constituted a newly-recognized constitutional right held to apply retroactively

to cases on collateral review.4                See 42 Pa.C.S.A. § 9545(b)(1)(iii).

Consequently, Appellant’s reliance on Rosado does not entitle him to relief.

See Garcia, supra. Accordingly, Appellant’s current PCRA petition remains

time-barred, and we affirm the order denying relief.

       Order affirmed.


____________________________________________


4 Even if Rosado recognized a new constitutional right, it was published on
November 22, 2016, and petitions asserting one of the time-bar exceptions
must be filed “within one year of the date the claim could have been
presented.” 42 Pa.C.S.A. § 9545(b)(2). Appellant filed his current PCRA
petition on January 29, 2020, more than one year after the filing of Rosado.

                                           -8-
J-S07044-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/30/2021




                          -9-